OPINION
MORRISON, Judge.
This is a habeas corpus proceeding instituted under Art. 11.07, Vernon’s Ann.C. C.P., certified to this Court by the Honorable Arthur Tipps, Judge of the 30th District Court of Wichita County.
Petitioner was convicted in the 30th District Court of Wichita County on January 16, 1928, of the offense of assault with intent to murder and his punishment was assessed at life imprisonment.
At a hearing held on December 4, 1968, the Honorable Arthur Tipps of that court found that petitioner was denied counsel at his two prior convictions alleged for enhancement at his 1928 trial.
Under the holding of the Supreme Court of the United States in Greer v. Beto, 384 U.S. 269, 86 S.Ct. 1477, 16 L.Ed.2d 526, petitioner’s two prior convictions were not available for enhancement of the punishment in his 1928 conviction in Wichita County. See Ex parte Greer, Tex.Cr.App., 408 S.W.2d 711.
Petitioner has served in excess of fifteen years, the maximum punishment for ordinary assault with intent to murder in 1928.
The application for writ of habeas corpus is granted and it is ordered that petitioner be released from further confinement under the life sentence imposed in Wichita County in 1928.
It is so ordered.
DOUGLAS, J., not participating.